CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1Aour report dated Nobember 13, 2015, relating to the financial statement ofSeries Portfolios Trustcomprising Weiss Alternative Balanced Risk Fund, as of November 10, 2015, and to the references to our firm under the heading “Independent Registered Public Accounting Firm and Legal Counsel” in the Statement of Additional Information. Cohen Fund Audit Services, Ltd. Cleveland, Ohio November 13, 2015
